Order entered October 26, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-01024-CR

                         SIMON SAMUEL LOPEZ, JR., Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-80596-10

                                          ORDER
       We GRANT court reporter Indu Bailey’s request for extension of time to file record and

ORDER the reporter’s record to be filed no later than October 28, 2016.




                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE